—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rule that prohibits inmates from using any narcotic or controlled substance. The misbehavior report indicates that on May 12, 1997, a correction officer performed two urinalysis tests on a urine sample provided by petitioner that tested positive for cannabinoids in each instance. Such proof, together with the urinalysis testing results, provides substantial evidence of petitioner’s guilt (see, Matter of Kreel v Goord, 249 AD2d 600). We have reviewed petitioner’s remaining contentions and find them to be lacking in merit.
Mercure, J. P., Crew III, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.